 
AMENDED EXCLUSIVE license agreement
 
Between
 
CLENERGEN CORPORATION
 
And
 
BIOPOWER CORPORATION
 
 
1

--------------------------------------------------------------------------------

 
 
March 9, 2011


AMENDED EXCLUSIVE LICENSE AGREEMENT
 
This Agreement (the "Agreement"), dated March 9, 2011 supersedes the original
agreement dated November 30, 2010 (the Effective Date) and is entered into by
and between Clenergen Corporation, a Nevada corporation and public company
(Licensor) and BioPower Corporation, a Florida corporation (Licensee).


WHEREAS, Licensor produces high-density, short-rotation biomass crops on a
commercial scale using a proprietary integrated farming methodologies, and


WHEREAS, Licensor produces power, steam, hydrogen, transport fuel, fertilizers,
pesticides, chemicals and other important products through advanced gasification
and steam technologies, and


WHEREAS, Licensor has certain rights to the use of various technologies and
processes, and


WHERAS, Licensee has been established to, among other activities, collaborate
with Licensor in developing biomass projects and gasification and steam process
projects in exclusive territories, and


WHEREAS, Licensor has agreed to grant and Licensee has agreed to take, an
exclusive license, for a territory, to the rights relating to certain
manufacturing, processing, marketing and the sale of products produced through
the use of Licensor’s proprietary processes on the terms set out in this
agreement.


NOW, THEREFORE, Licensor and Licensee agree as follows:
 
Agreed terms
 
1.
Interpretation

 
1.1
The definitions and rules of interpretation in this clause 1 apply in this
agreement.

 
Business Day: a day other than a Saturday and a Sunday on which banks in the
United States are open for business.


Field of Use: Production of (i) high-density, short-rotation biomass crops on a
commercial scale using a proprietary integrated farming methodology and (ii)
power, steam, hydrogen, transport fuel, fertilizers, pesticides, chemicals and
other important products through advanced gasification;  steam technologies and
any and all other technologies.
 
Improvement: any improvement, enhancement or modification to the Licensed
Technologies.
 
License:  an exclusive license for the defined territory.
 
Licensed Technologies: the technologies and processes owned by Clenergen,
patented by Clenergen or in which Clenergen may have license rights to, and have
the right to sub license in the Territory, and as may be described in Schedule
1, attached hereto and made a part thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
Quarterly Period:  the period of three months commencing on 1 January, 1 April,
1 July and 1 October.
 
Gross Revenue:  defined as the total amount of revenue less the direct costs
paid for producing the revenue.
 
Royalty Rate: an agreed percentage of the annual Gross Revenue of BioPower.
 
Exclusive Territory: United States, Central America, Mexico and Guam.
 
1.2
Clause headings shall not affect the interpretation of this agreement.

 
1.3
A person includes a corporate or unincorporated body (whether or not having
separate legal personality).

 
1.4
Words in the singular shall include the plural and vice versa.

 
1.5
A reference to one gender shall include a reference to the other genders.

 
1.6
A reference to a law is a reference to it as it is in force for the time being,
taking account of any amendment, extension, application or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 
1.7
Writing or written does not include fax or email.

 
2.
Grant of License

 
2.1
The Licensor hereby grants to the Licensee an exclusive license under the Field
of Use, to use the Licensed Technologies in the Territory. Licensor agrees to
allow Licensee the right to develop projects throughout South America, Haiti and
the U.S. Virgin islands on a case by case basis and with written notice from the
Licensee to the Licensor. The Licensee is prohibited from developing projects in
the countries of Guyana and Suriname.

 
2.2
The Licensee shall have no right to grant sub-licences under this agreement
unless it is to a subsidiary or joint venture company of the Licensee, and
hereby undertakes not to purport to do so.

 
2.3
The Licensor shall retain ownership of and the management of any brands relating
to its business and shall allow the Licensee to use such brands provided that
the Licensee complies with all instructions of the Licensor in respect of the
use of the same.

 
2.4
No further right or licence is granted by the Licensor to the Licensee by this
agreement, save as expressly set out in this clause 2.

 
2.5
Provided that the Licensee retains an exclusive licence in respect of the
Licensed Technologies, the Licensor undertakes, during the term of this
agreement not to exploit the Licensed Technologies in the Territory in the Field
of Use, or to purport to grant others the right to do so.

 
 
3

--------------------------------------------------------------------------------

 
 
3.
Obligations of the Licensee

 
3.1
The Licensee shall comply with all requirements of the Licensor as to the use of
any and all brand relating to the business of the Licensor.

 
3.2
The Licensee shall use its best endeavours to promote and develop projects with
the Licensor throughout the Territory.

 
4.
Further Licences

 
The Licensor agrees to include any and all additional technologies and processes
that it may develop or gain access to in the future and that may enhance the
business of the Licensee relative to the Field of Use in the Territory.  Any
such technologies and processes shall be included, from time to time and when
relevant, in this Agreement on the attached Schedule One and will be attached
hereto and made a part thereof.
 
5.
Provision of know-how

 
5.1
The Licensor shall make available to the Licensee such know-how relating to the
Licensed Technologies as the Licensor may reasonably consider being necessary
for the purposes of the Licensee properly developing and managing projects in
the Territory.

 
5.2
The know-how supplied by the Licensor under clause 5.1 shall be used by the
Licensee only for the purpose of the development of projects in the Territory,
in the Field of Use and shall be subject to the provisions of Clause 8.

 
6.
Improvement

 
6.1
If the Licensee at any time develops any Improvement or gains access to any new
technology or process to enhance the Field of Use it shall, to the extent that
it is not prohibited by law or by any obligation to any other person, promptly
notify the Licensor in writing, giving details of the Improvement or new
technology or process and shall provide to the Licensor such information as it
shall reasonably require to be able effectively to evaluate the Improvement or
new technology or process. Should the Licensor then so request, the Licensee
shall grant to the Licensor a non-exclusive irrevocable world-wide license
without limit of time with the right to assign and to grant sub-licenses
thereunder in respect of that Improvement or new technology or processes.

 
7.
Confidentiality and indemnification

 
7.1
The Licensee undertakes that it shall keep (and it shall procure that its
respective directors and employees keep) secret and confidential all know-how
relating to the Licensed Technologies and any information (whether or not
technical) of a confidential nature to the Licensor communicated to it by the
Licensor, either preparatory to, or as a result of, this agreement, and shall
not disclose the same or any part of the same to any person other than its
directors or employees directly or indirectly concerned in the development of
projects, provided that, before any such disclosure takes place, the Licensee
shall procure that each of the directors and employees concerned shall execute a
confidentiality undertaking with the Licensor in a form approved by the
Licensor, such approval not to be unreasonably withheld.

 
 
4

--------------------------------------------------------------------------------

 
 
7.2
The provisions of clause 7.1 shall not apply to such know-how and information as
the Licensee:

 
 
(a)
can prove to have been in its possession at the date of receipt, or which
becomes public knowledge otherwise than through a breach of an obligation of
confidentiality owed (whether directly or indirectly) to the Licensor; or

 
 
(b)
is necessarily disclosed as a result of the marketing of, developing or
management of any project.

 
7.3
The Licensee shall, at the request of the Licensor but at the expense of the
Licensee, take such steps as the Licensor may require to enforce any
confidentiality undertaking given by a director or employee of the Licensee
including, in particular but without limitation, the initiation and prosecution
of any legal proceedings and the enforcement of any judgment obtained. All such
steps to be taken by the Licensee shall be taken as expeditiously as possible
and the Licensee agrees that, in respect of its obligation to enforce
confidentiality undertakings, time shall be of the essence in complying with the
requirements of the Licensor.

 
7.4
The provisions of this clause 7 shall remain in force notwithstanding expiry or
earlier termination of this agreement.

 
7.5
LICENSOR shall indemnify, defend and hold LICENSEE harmless from and against any
and all Losses resulting from or arising out of the negligence or wilful
misconduct of LICENSOR in the performance of its obligations under this
Agreement.  Without limiting the generality of the foregoing, LICENSOR shall
indemnify, defend and hold LICENSEE harmless from and against any losses
relating to product liability claims solely with respect to LICENSOR Products
which may be purchased, designed, developed and manufactured solely and
independently by LICENSOR.

 
7.6
LICENSEE shall indemnify, defend and hold LICENSOR harmless from and against any
losses resulting from or arising out of the negligence of willful misconduct of
LICENSEE in performing its obligations under this Agreement. Without limiting
the generality of the foregoing, LICENSEE shall indemnify, defend and hold
LICENSOR harmless from and against any losses resulting from any defect or
deficiency with respect to any LICENSEE contribution which is the subject of the
cooperative efforts pursuant to this Agreement.

 
7.7
A Party seeking indemnification (the "Indemnified Party") pursuant to this
Section shall notify, in writing, the other Party (the "Indemnifying Party")
within fifteen (15) days of the assertion of any claim or discovery of any fact
upon which the Indemnified Party intends to base a claim for indemnification. An
Indemnified Party's failure to so notify the Indemnifying Party shall not,
however, relieve the Indemnifying Party from any liability under this Agreement
to the Indemnified Party with respect to such claim except to the extent that
such Indemnifying Party is actually denied, during the period of delay in
notice, or materially prejudiced with respect to, the opportunity to remedy or
otherwise mitigate the event or activity(ies) giving rise to the claim
for  indemnification and thereby  suffers or otherwise
incurs  additional  quantifiable  damages  as a  result  of  such  failure.  The
Indemnifying Party, while reserving the right to contest its obligations to
indemnify hereunder, shall be responsible for the defense of any claim, demand,
lawsuit or other proceeding in connection with which the Indemnified Party
claims indemnification hereunder. The Indemnified Party shall have the right at
its own expense to participate jointly with the Indemnifying Party in the
defense of any such claim, demand, lawsuit or other proceeding, but with respect
to any issue involved in such claim, demand, lawsuit or other proceeding with
respect to which the Indemnifying Party has acknowledged its obligation to
indemnify the Indemnified Party hereunder, the Indemnifying Party shall have the
right to select counsel, settle, try or otherwise dispose of or handle  such
claim,  demand,  lawsuit or other  proceeding  on such terms as the Indemnifying
Party shall deem appropriate, subject to any reasonable objection of the
Indemnified Party.

 
 
5

--------------------------------------------------------------------------------

 
 
8.
Royalty

 
8.1
In consideration of the rights granted under clause 2, the Licensee shall pay to
the Licensor royalties, on each twelve month time period, first calculated from
the date of execution of this Agreement, and calculated on a scale as follows:

 
 
 (a)
8% of the first $50,000,000.00 of Gross Revenue, or any part thereof,

 
 
 (b)
3% of the second $50,000,000.00 of Gross Revenue, or any part thereof

 
 
 (c)
1% of any and all Gross Revenue over $100,000,000.00.

 
8% will be the licensee fee on the first $50,000,000.00 of Gross Revenue
providing that Clenergen never charges anyone else a lesser percentage, and if
so, then the 8% will revert to the lowest of any percentage Clenergen charges
for a license fee.


8.2
Royalties payable under this agreement shall be paid in US Dollars within 30
days of the end of each successive Quarterly Period.

 
8.3
At the same time as payment of royalties falls due, the Licensee shall submit or
cause to be submitted to the Licensor a statement in writing recording the
calculation of such royalties payable and due.

 
8.4
The Licensee shall keep proper records and books of account and be open at all
times to inspection and audit by the Licensor (or its duly authorised agent or
representative), who shall be entitled to take copies of or extracts from the
same. If such inspection or audit should reveal a discrepancy in the royalties
paid from those payable under this agreement, the Licensee shall immediately
make up the shortfall and reimburse the Licensor in respect of any professional
charges incurred for such audit or inspection.

 
8.5
The provisions of this clause 8 shall remain in effect notwithstanding
termination or expiry of this agreement until the settlement of all subsisting
claims by the Licensor.

 
9.
Protection of the Licensed Technologies

 
9.1
In the event that:

 
 
 (a)
any Licensed Technology is attacked or opposed; or

 
 
 (b)
any application for a patent is made by or any patent is granted to a third
party by reason of which the third party may be granted, or may have been
granted, rights which conflict with any of the rights granted to the Licensee
under any Licensed Technology; or

 
 
6

--------------------------------------------------------------------------------

 
 
 
(c)
any unlicensed activities are carried on by any third party which could
constitute an infringement of any Licensed Technology; or

 
 
(d)
any application is made for a compulsory licence under any Licensed Technology,

 
the party becoming aware of such a matter shall immediately notify the other of
it and upon the request of one party the other shall join it in taking all such
steps (if any) as may be desirable for the protection of the rights of the
Licensor under the Licensed Technologies. The expenses incurred in taking such
steps and any profits or damages which may be obtained shall be (in the absence
of agreement to the contrary) for the account of the Licensor.
 
10.
Duration and termination

 
10.1
This agreement shall come into force on the date on which it is signed by both
parties and shall, unless determined in accordance with clause 12.2, remain in
force.

 
10.2
The Licensor shall have the right to terminate this agreement immediately by
notice in writing to the Licensee in the event that:

 
 
(a)
the Licensee fails to perform or observe any of its obligations under this
agreement, provided that, in a case where the Licensor considers the breach to
be remediable, such notice from the Licensor shall also require the Licensee to
remedy such breach and if the Licensee so remedies within 90 days of such notice
being served, such notice to terminate this agreement shall be deemed to be void
and of no effect; or

 
 
(b)
an interim order is applied for or made, or a voluntary arrangement approved, or
a petition for a bankruptcy order is presented or a bankruptcy order is made
against the Licensee, or a receiver or trustee in bankruptcy is appointed of the
estate of the Licensee or a voluntary arrangement is proposed or approved or an
administration order is made, or a receiver or administrative receiver is
appointed of any of the assets or undertaking of the Licensee , or a winding-up
resolution or petition is passed or presented (otherwise than for the purposes
of solvent reconstruction or amalgamation) or any circumstances arise which
entitle the court or a creditor or the company or its directors to appoint a
receiver, administrative receiver or administrator or to present a winding-up
petition or make a winding-up order, or other similar or equivalent action is
taken against or by the Licensee by reason of its insolvency or in consequence
of debt;

 
 
(c)
the Licensee challenges the validity of any of the Licensed Technologies;

 
10.3
In the event of expiry or termination of this agreement howsoever arising, and
subject to any express provisions set out elsewhere in this agreement:

 
 
(a)
all outstanding sums payable by the Licensee to the Licensor shall immediately
become due and payable;

 
 
(b)
all rights and licences granted pursuant to this agreement shall cease;

 
 
(c)
the Licensee shall cease all and any exploitation of the Licensed Technologies
and of any know-how provided by the Licensor to the Licensee, except insofar as
such know-how ceases or has ceased to be confidential, unless this is or was as
a consequence of the default of the Licensee;

 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)
the Licensee shall co-operate with the Licensor in the cancellation of all or
any licences registered pursuant to this agreement and shall execute such
documents and do all acts and things as may be necessary to effect such
cancellation;

 
 
(e)
the Licensee shall return promptly to the Licensor all technical and promotional
material in its possession relating to the Product and the know-how, and all
copies of such material to the extent such material remains confidential; and

 
10.4
The expiry or termination of this agreement for any reason shall be without
prejudice to the provisions of this clause 12 and to any rights of either party
which may have accrued by, at or up to the date of such termination.

 
11.
Assignment and transfer of Licensed Technologies

 
11.1
The Licensee shall not assign, transfer, mortgage, charge, encumber or otherwise
deal in any other manner with this agreement or any of its rights and
obligations under this agreement, or purport to do any of the same.

 
11.2
Should the Licensor seek to transfer its ownership of the Licensed Technologies
to any other person then it shall serve written notice on the Licensee advising
it of:

 
 
(a)
the fact that it wishes to transfer the Licensed Technologies and to whom; and

 
 
(b)
the terms by which it intends to transfer the Licensed Technologies,

 
and the Licensee shall have the first option to acquire the ownership of the
Licensed Technologies on terms no less favorable than those being offered to the
other party to whom the Licensor wishes to transfer the Licensed Patents.  .
 
12.
Unenforceability

 
12.1
If any provision of this agreement (or part of any provision) is found by any
court or other body of competent jurisdiction to be invalid, unenforceable or
illegal, the other provisions shall remain in force.

 
12.2
If any invalid, unenforceable or illegal provision would be valid, enforceable
and legal if some part of it were deleted, the provision shall apply with
whatever modification is necessary to give effect to the commercial intention of
the parties.

 
13.
Waiver

 
No failure or delay by a party to exercise any right or remedy provided under
this agreement or by law shall constitute a waiver of that (or any other) right
or remedy. No single or partial exercise of such right or remedy shall preclude
or restrict the further exercise of that (or any other) right or remedy.
 
 
8

--------------------------------------------------------------------------------

 
 
14.
Variation

 
No variation or agreed termination of this agreement or of any document referred
to in it shall be effective unless it is in writing and signed by or on behalf
of each of the parties.
 
15.
Further assurance

 
The parties shall (at their own expense) use all reasonable endeavors to procure
that any necessary third party shall execute such documents and perform such
acts as may reasonably be required for the purpose of giving full effect to this
agreement.
 
16.
Entire agreement

 
16.1
This agreement (and any document referred to in it) constitutes the whole
agreement between the parties and supersedes all previous agreements between the
parties relating to its subject matter.

 
16.2
Each party acknowledges that, in entering into this agreement (and any document
referred to in it), it has not relied on, and shall have no right or remedy in
respect of, any statement, representation, assurance or warranty (whether made
negligently or innocently) other than as expressly set out in this agreement.

 
16.3
Nothing in this clause 18 shall limit or exclude any liability for fraud.

 
17.
Notice

 
17.1
Any notice required to be given hereunder by either party to the other shall be
in writing and shall be served by sending the same by registered or recorded
delivery post or facsimile to the registered office of the other party or to
such other address as that party may have previously notified to the other as
being the address for such service. Any notice sent by mail shall be deemed (in
the absence of evidence of earlier receipt) to have been delivered 5 days after
being mailed and, in proving the fact of mailing, it shall be sufficient to show
that the envelope containing such notice was properly addressed, stamped and
posted. Any notice sent by fax shall be deemed to have been delivered on the day
following its despatch.

 
Clenergen Corporation
5379 Lyons Road
Suite 301
Coconut Creek, FL 33073 USA
Attn: Mark LM Quinn, Chairman


BioPower Corporation
5379 Lyons Road
Suite 301
Coconut Creek, FL 33073 USA
Attn: Robert D. Kohn, CEO


A notice or other communication required to be given under this agreement shall
not be validly given if sent by e-mail.
 
 
9

--------------------------------------------------------------------------------

 
 
17.2
The provisions of this clause 19 shall not apply to the service of any
proceedings or other documents in any legal action.

 
18.
Rights of third parties

 
A person who is not a party to this agreement shall not have any rights under or
in connection with it.
 
19.
Governing law and jurisdiction

 
19.1
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the laws of the
State of Florida.

 
19.2
The parties irrevocably agree that the courts of the State of Florida shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

 
This agreement has been entered into on the date stated at the beginning of this
agreement.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement as a deed the day and year first before written.


CLENERGEN CORPORATION


/s/ Mark L.M.Quinn
 
Dated:   03-09-2011
Mark LM Quinn, CEO
         
BIOPOWER CORPORATION
         
/s/ Robert D. Kohn
 
Dated:   03-09-2011
Robert D. Kohn, CEO
   

 
 
10

--------------------------------------------------------------------------------

 


[pg11.jpg]
 
 
11

--------------------------------------------------------------------------------

 
 